              Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 1 of 19




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    BATTLE BORN MUNITIONS INC.,                                )
                                                               )
                                                               )                  2:18-CV-01418-CCW
                       Plaintiff,                              )
                                                               )
              v.                                               )
                                                               )
    DICK'S SPORTING GOODS, INC.,                               )
                                                               )
                                                               )
                       Defendant.                              )



                   MEMORANDUM ORDER ON PRETRIAL MOTIONS IN LIMINE
           Pending before the Court are four pretrial motions in limine filed by Defendant Dick’s

Sporting Goods, Inc., to which Plaintiff has responded.1 For the reasons set forth below, the Court

resolves these motions as follows:


                   •   Defendant’s First Motion in Limine, ECF No. 105, is GRANTED;

                   •   Defendant’s Amended Second Motion in Limine, ECF No. 129, is GRANTED;

                   •   Defendant’s Amended Third Motion in Limine, ECF No. 131, is GRANTED; and

                   •   Defendant’s Fourth Motion in Limine, ECF No. 111, is GRANTED IN PART and

                       DENIED IN PART.

         I.        BACKGROUND

           This case centers around the parties’ respective obligations stemming from an agreement

in which Plaintiff, a Nevada-based ammunition manufacturer, agreed to supply Defendant, a

Pennsylvania-based sporting goods retailer, with customized branded ammunition for Defendant



1
    References to the parties’ respective arguments throughout refer to their briefs supporting or opposing each motion.
        Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 2 of 19




to sell at its retail stores. See generally, ECF No. 22. The Court has diversity jurisdiction over the

case, pursuant to 28 U.S.C. § 1332.

        The operative complaint in this case is the First Amended Complaint. ECF No. 22 (First.

Am. Compl.); ECF No. 69 (Order by Judge Fischer, then-presiding, denying Plaintiff leave to

amend the pleadings and striking Plaintiff’s Second Amended Complaint, ECF No. 54).

Originally, the First Amended Complaint set out four causes of action: (1) Breach of Contract

(Count I); Fraudulent Inducement (Count II); Negligent Misrepresentation (Count III); and

violation of Restatement (Second) of Torts § 522, as recognized by the Commonwealth of

Pennsylvania (Count IV). ECF No. 22.

        After the parties fully briefed the issues Defendant raised in its Motion to Dismiss the First

Amended Complaint, ECF No. 26, Judge Fischer dismissed Counts II, III, and IV with prejudice.

ECF Nos. 35, 36. The Court also dismissed with prejudice Plaintiff’s claims for consequential

damages and lost profits sought in connection with Count I. Id. The only remaining claim in the

case is the breach of contract claim in Count I, but without consequential damages and damages

for lost profits. Id.

        Plaintiff alleges that the parties entered into the Vendor Agreement for Plaintiff to supply

Defendant with branded ammunition. ECF No. 22 at ¶ 6. Plaintiff claims that, pursuant to the

Vendor Agreement, Defendant agreed to accept certain branded ammunition from Plaintiff until

November 17, 2016. Id. Plaintiff alleges that it “staged the goods for delivery within the

timeframe for delivery,” but Defendant refused to accept the branded ammunition even before

November 17, 2016. Id. at ¶ 10–11. According to Plaintiff, Defendant eventually accepted the

branded ammunition, but not until August 2017. Id. at ¶ 6. In the interim, Plaintiff incurred

substantial economic damages and lost opportunities—including missing out on an alleged deal to



                                                  2
           Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 3 of 19




sell helicopters to the government of Lebanon—because it had to warehouse and insure the

branded ammunition until Defendant was willing to accept it and Plaintiff could not resell the

ammunition because it was branded with Defendant’s logo. Id. at ¶¶ 6–8. Plaintiff also alleges

that Defendant improperly deducted chargebacks2 from Plaintiff’s invoices without providing any

support or explanation for those deductions. Id. at ¶ 13. According to Plaintiff, it lost $14,608 as

a result of the chargebacks Defendant improperly charged it during 2016 and 2017. Id.

     II.     Legal Standard

        “[A] motion in limine is a pretrial motion which requests that the Court prohibit opposing

counsel from referring to or offering evidence on matters prejudicial to the moving party.” Smith

v. Allstate Ins. Co., 912 F. Supp. 2d 242, 246 (W.D. Pa. 2012). A trial court has discretion arising

from its “inherent authority to manage the course of trials” to rule on such motions. See Luce v.

United States, 469 U.S. 38, 41 n.4 (1984). That said, a “trial court should exclude evidence on a

motion in limine only when the evidence is clearly inadmissible on all potential grounds” to ensure

that juries are not exposed to unfairly prejudicial, confusing, or irrelevant evidence. Johnstown

Heart & Vascular Ctr., Inc. v. AVR Mgmt., LLC, 2019 U.S. Dist. LEXIS 131234, at *7 (W.D. Pa.

Aug. 6, 2019) (internal citation omitted).




2
  Chargebacks are “deductions taken when delivered inventory does not meet certain specifications.” ECF No. 22 at
¶ 13.

                                                       3
           Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 4 of 19




    III.      Analysis

               A.   Defendant’s First Motion in Limine, ECF No. 105, is Granted

              1. The Parties’ Arguments

       Defendant’s First Motion in Limine seeks to exclude evidence of damages other than

alleged underpayment of invoices and chargebacks. ECF No. 106, at 1. Plaintiff’s Amended

Pretrial Statement, ECF No. 103-1, itemizes three categories of damages: (1) underpayment of

invoices ($108,462); (2) chargebacks ($14,608); and (3) warehousing and insurance costs

($77,868). ECF No. 103-1 at 3.

              a. Incidental Damages

       The parties do not dispute that the warehousing and insurance costs are incidental damages.

See ECF No. 106 at 2; ECF No. 119 at 2. Defendant argues that evidence of the warehousing and

insurance costs is inadmissible because it is not relevant. Defendant reasons that incidental

damages are defined by Pennsylvania’s Uniform Commercial Code, 13 Pa. S.C. § 2710, and Judge

Fischer dismissed Plaintiff’s claims for incidental damages in her May 3, 2019 Order, ECF No.

36. See ECF No. 106 at 2–3. Defendant also argues that evidence of incidental damages is

irrelevant because Plaintiff cannot recover them under the terms of the Vendor Agreement. Id. at

2–3.   According to Defendant, the Vendor Agreement contains a valid damages-limitation

provision that precludes recovery of incidental damages except in cases of gross negligence, fraud,

of willful misconduct. See ECF No. 106 at 3. Defendant therefore contends that the damages

limitation provision forecloses Plaintiff from recovering for incidental damages here. ECF No.

106 at 2–3.




                                                4
        Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 5 of 19




       Plaintiff responds that evidence of the warehousing and insurance costs is nevertheless

admissible because, in its view, the Court’s May 3, 2019 Order, ECF No. 36, did not dismiss

Plaintiff’s incidental damages claims, only its claims for consequential damages and lost profits.

See ECF No. 119 at 2. According to Plaintiff, neither the Court’s May 3, 2019 Order nor the

Vendor Agreement foreclose Plaintiff from seeking incidental damages; specifically, Plaintiff

argues that the Vendor Agreement’s limitation of damages is inapplicable because of Defendants’

allegedly fraudulent, grossly negligent, and willful misconduct. ECF No. 119 at 2. Because

incidental damages may be available if Plaintiff establishes that there was fraud, gross negligence,

or willful misconduct, so Plaintiff argues, the evidence of incidental damages are relevant to the

Plaintiff’s recovery and are, therefore admissible. Id.

           b. Consequential Damages

       Defendant also argues that any evidence of consequential damages or lost profits related to

Plaintiff’s failed deal with the government of Lebanon for the sale of helicopters should be

excluded as irrelevant, given that Judge Fischer previously dismissed Plaintiff’s request for

consequential and lost profit damages on its breach of contract claim. ECF No. 106 at 4. Plaintiff

argues that the Court ruled that the Vendor Agreements’ limitation of damages provision did not

apply to Plaintiff’s more tangential claim for the loss of $5 million on a failed helicopter deal in

the Middle East. ECF No. 119 at 2. Plaintiff appears to argue that the $5 million Plaintiff allegedly

lost in the helicopter deal supports its theory that Defendant committed fraud, gross negligence, or

willful misconduct and, as a result, the damages limitation provision of the Vendor Agreement

could not apply to Plaintiff’s claims for incidental damages. ECF No. 119 at 2. Judge Fischer’s

decision on the Defendant’s Motion to Dismiss the Amended Complaint, ECF No. 26, clearly

stated that “the Court holds that the more than $5 million in consequential damages/lost profits

                                                 5
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 6 of 19




claimed by Battle Born arising from the failed helicopter deal with Lebanon are unavailable to

remedy a breach of the Vendor Agreement.” ECF No. 35 at 16. Defendant argues that Plaintiff

should be prohibited from introducing evidence about the helicopter deal because Judge Fischer

already ruled that the consequential damages and lost profits stemming therefrom are not

recoverable in this action. See ECF No. 106 at 4.

           2. Evidence of Incidental Damages and Consequential Damages Should be
              Excluded
       The Court agrees with Defendant that evidence of incidental damages and consequential

damages should be excluded in this case.

       Only relevant evidence is admissible. Fed. R. Evid. 402. “Evidence is relevant if: (a) it

has any tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. Nevertheless, the

court may exclude relevant evidence where the probative value is substantially outweighed by any

of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence. Fed. R. Evid. 403; see e.g., Johnstown Heart

& Vascular Ctr., Inc. v. AVR Mgmt., LLC, No. 3:15-cv-22, 2019 U.S. Dist. LEXIS 131234, at *14

(W.D. Pa. Aug. 6, 2019) (excluding an expert report that supports the calculation of breach of

contract damages under Rule 403 because of the substantial danger that the report would confuse

and mislead the jury).

       There is no doubt that the Court dismissed Plaintiffs’ Counts II–IV and that only Plaintiff’s

Count I breach of contract claim remains. ECF No. 36. Though Plaintiff is theoretically able to

recover for incidental damages if it can establish that Defendant acted fraudulently, committed

gross negligence, or carried out willful misconduct, presenting that evidence is tantamount to

bringing the Plaintiffs’ dismissed tort actions before the jury through the back door. The evidence

                                                6
        Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 7 of 19




Plaintiff would use to establish fraud, gross negligence, or willful misconduct would cause unfair

prejudice and risk of confusing the issues and misleading the jury that substantially outweighs any

probative value of the evidence.

       Plaintiffs availed themselves of the opportunity to bring claims against Defendant for

negligence, fraud, and other torts. See ECF No. 22. The Court dismissed Plaintiffs’ fraudulent

inducement, negligent misrepresentation and Restatement (Second) § 552 (information negligently

supplied for the guidance of other) claims with prejudice. ECF No. 36. Having already determined

that Plaintiff’s claims in Counts II–IV fail on the merits, evidence that Plaintiff intends to use to

show that the damages limitation provision of the Vendor Agreement does not apply, such as the

circumstances surrounding the $5 million helicopter deal, have limited probative value. The risk

that such evidence will mislead the jury, confuse the issues, and ultimately unfairly prejudice

Defendant substantially outweighs the limited probative value of the evidence. The Court will

grant Defendant’s First Motion in Limine.

             B.    Defendant’s Amended Second Motion in Limine, ECF No. 129, is Granted

       Defendant’s Amended Second Motion in Limine, ECF No. 129, seeks to exclude evidence

concerning Defendant’s relations with vendors other than Plaintiff, including evidence related to

Defendant’s alleged patterns, practices, policies, or procedures concerning other vendors. ECF

No. 130 at 1. Defendant argues that evidence of its relationships with other vendors is irrelevant

to this contract dispute, which is between the Plaintiff and Defendant only. Id. at 1–2. Defendant

notes that the Court previously denied Plaintiff’s motion to expand the action beyond a two-party

breach of contract case by adding class allegations. Id. (citing ECF No. 69). The claim before the

Court is a breach of contract claim between Plaintiff and Defendant. ECF No. 22. Evidence of

Defendant’s relationships or actions in connection with vendors other than Plaintiff are irrelevant

                                                 7
         Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 8 of 19




to whether Defendant breached the Vendor Agreement with Plaintiff. See Roy-Vesely v. State

Farm Fire & Cas. Cp., No. 2:12-cv-1523, 2015 WL 12756845, at *1 (W.D. Pa. Nov. 19, 2015);

Steffy v. Home Depot, Inc., No. 1:06-CV-02227, 2009 WL 4279868, at *4 (M.D. Pa. June 15,

2009).

         Further, to the extent that Plaintiff intends to use Defendant’s conduct with respect to other

vendors as evidence of Defendant’s alleged misconduct with respect to Plaintiff, that is precisely

the type of evidence that Federal Rule of Evidence 404 rules out. See Fed. R. Evid. 404(b)(1)

(“evidence of any other crime, wrong, or act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in accordance with the character.”).

Though Rule 404(b)(2) permits evidence of prior wrongs to prove motive, opportunity, intent,

preparation plan, knowledge, identity, absence of mistake, or lack of accident, none of those items

are elements of a breach of contract case. See Angino v. Wells Fargo Bank, N.A., 666 Fed.Appx.

204, 207 (3d Cir. 2016) (listing the elements of breach of contract under Pennsylvania law as: “(1)

the existence of a contract, including its essential terms; (2) the defendant’s breach of duty

imposed by the terms; and (3) the actual loss or injury as a direct result of the breach.”). Therefore,

if the Defendant’s allegedly-wrongful conduct with respect to the other vendors could be used to

establish any of the factors in Rule 404(b)(2), that evidence is irrelevant under Rule 401 as applied

to Plaintiff’s only viable cause of action. Accordingly, Defendant’s conduct and relationships with

other vendors does not make any of the elements of Plaintiff’s claim more or less likely and is

therefore irrelevant.

         In addition to being inadmissible for irrelevancy, evidence of Defendants’ conduct with

respect to other vendors risks misleading the jury, confusing the issues, and unfairly prejudicing

Defendant because such evidence risks improperly resurrecting Plaintiffs’ dismissed tort causes of



                                                   8
          Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 9 of 19




action in the jury’s mind. The risks of unfair prejudice, confusing the issues, and misleading the

jury would substantially outweigh any probative value of evidence of Defendant’s conduct and

relationship with other vendors. The Court will grant Defendant’s Amended Second Motion in

Limine.

               C.      Defendant’s Amended Third Motion in Limine, ECF No. 131, is Granted

         Defendant’s Amended Third Motion in Limine, ECF No. 131, seeks to preclude Plaintiff

from calling Mr. Edward Stack, Defendant’s CEO, as a witness at trial. Defendant argues that

Federal Rules of Evidence 601 and 602 require the Court to preclude Mr. Stack’s testimony

because Plaintiff has never made an offer of proof that he has personal knowledge about the issues

before the Court.3 ECF No. 130 at 2. In its Brief in Response, Plaintiff argues that

                  it is reasonable to believe that Mr. Stack is personally aware of
                  [Defendant’s] mistreatment of, and misconduct towards, certain
                  classes of its vendors, including [Plaintiff]. Specifically, it is
                  beyond doubt that Mr. Stack is aware of [Defendant’s] practice to
                  treat as involuntary warehousemen unpaid vendors who legally
                  cannot, or practically are unable to, re-sell [Defendant’s]
                  merchandise.


ECF No. 135 at 2. Plaintiff claims that “Mr. Sta[c]k’s testimony will establish [Plaintiff’s] right

to incidental damages under the contractual exception of the limitations of damages clause.” Id.

         Plaintiff’s Notice of Offers of Proof of Witnesses, ECF No. 137, filed the same day as its

Brief in Opposition to Defendant’s Amended Third Motion in Limine, describes why Plaintiff

intends to call Mr. Stack. ECF No. 137 at ¶ 5. Specifically, Plaintiff claims that he “possesses



3
  Defendant also argues that the Court should preclude Mr. Stack’s testimony under the Apex Doctrine. See ECF No.
130 at 2. As both parties note, the Apex Doctrine relates to testimony during the discovery period. Id; ECF No. 135
at 3. Because Plaintiff failed to make an offer of proof that Mr. Stack has personal knowledge about the information
it seeks to obtain from him at trial, Mr. Stack is incompetent to testify at trail under Rules 601 and 602 and the Court
need not address the prudency of applying the Apex Doctrine to trial testimony.

                                                           9
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 10 of 19




unique and personal knowledge of [Defendant’s] policy to delay the payment of invoices to

vendors in [Plaintiff’s situation] and of the underlying rationale for such a policy.” Id. Plaintiff

supports its claim that Mr. Stack has such knowledge arguing that “[i]t cannot be seriously

questioned that Mr. Stack is aware of [Defendant’s] policy to treat as involuntary warehousemen

vendors whose invoices are unpaid and who legally cannot (due to branding issues), or practically

are unable to, re-sell merchandise acquired for sale to [Defendant’s] to another buyer.” Id.

       Plaintiff proffers that

               Mr. Stack can testify that [Defendant] uses this practice as inventory
               control, and it does so without the vendors’ consent and entirely at
               the vendors’ expense. . . . Mr. Stack’s testimony will afford
               [Plaintiff] an opportunity to prove by clear and convincing evidence
               that [Defendant] engaged in bad faith, gross negligence and/or fraud
               for purposes of an award of incidental damages.
Id.

       Plaintiff’s offer of proof does not actually establish that Mr. Stack has personal knowledge

of any of Defendant’s policies or actions related to Plaintiff’s breach of contract case. Plaintiff’s

offer of proof assumes that Mr. Stack does, given his position as Defendant’s CEO. However,

even a CEO may not have personal knowledge of every policy or procedure in place at a large

corporation. Plaintiff did not depose Mr. Stack, ECF No. 130 at 1, and cannot rely on assumptions

about Mr. Stack’s personal knowledge. Without a sufficient offer of proof that Mr. Stack has

personal knowledge of the information for which Plaintiff seeks his testimony, he is not competent

to testify as a witness under Federal Rules of Evidence 601 and 602.

       Even if Mr. Stack had personal knowledge of Defendant’s policies and procedures related

to other vendors, his testimony as to the other vendors would still be precluded. In short, Plaintiffs

seeks to use Mr. Stack to establish Defendant’s allegedly wrongful conduct with respect to other

vendors to revive Plaintiffs’ claim for recovery for bad faith, negligence, and other torts. For the



                                                 10
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 11 of 19




reasons explained in connection with Defendant’s Amended Second Motion in Limine, evidence

regarding Defendant’s conduct with respect to other vendors is inadmissible and the evidence that

Defendant engaged in bad faith, gross negligence and/or fraud risks confusing the issues,

misleading the jury into believing this is a tort case, and unfairly prejudicing the Defendant and

such risk substantially outweighs the limited probative value of the evidence. Therefore, Mr.

Stack’s testimony will be precluded.

       Finally, even if Mr. Stack had personal knowledge of the dealings between Plaintiff and

Defendant, such that he was competent to testify on that issue, his testimony on that topic would

be needlessly cumulative. Plaintiff intends to call Ms. Nadine Levinger, who, according to

Plaintiff, “was responsible for accounts payable at [Defendant’s] and had numerous

communications with [Plaintiff] regarding invoicing, delivery, late payments, chargebacks and

deductions in regard to [Plaintiff’s] merchandise.” ECF No. 137 at ¶ 2. Plaintiff’s Offer of Proof

indicates that “Ms. Levinger can also testify to Dick’s corporate policy to refuse delivery of

merchandise, delay payment of invoices, and thereby convert a vendor, such as [Plaintiff] into an

involuntary and non-compensated warehouseman.” Id. Accordingly, unlike Mr. Stack, Plaintiff

has stated that Ms. Levinger has personal knowledge of the issues Plaintiff seeks to have her testify

about. See ECF No. 137 at ¶¶ 2,5. To the extent otherwise topically admissible, Ms. Levinger’s

testimony regarding Defendant’s corporate policies would be needlessly cumulative of any

potential testimony of Mr. Stack, and the need to streamline the litigation and present concise cases

to the jury substantially outweighs the utility of needlessly cumulative evidence. See United States

v. Cross, 308 F.3d 308 (3d Cir. 2002) (explaining that “[e]vidence is cumulative when it adds very

little to the probative force of the other evidence in the case, so that if it were admitted its

contribution to the determination of truth would be outweighed by its contribution to the length of



                                                 11
         Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 12 of 19




the trial, with all the potential for confusion, as well as prejudice to other litigants, who must wait

longer for their trial, that a long trial creates.” (citation omitted)). For all of these reasons, the

Court will grant Defendant’s Amended Third Motion in Limine.

              D.    Defendant’s Fourth Motion in Limine, ECF No. 111, is Granted in Part
                    and Denied in Part
         Defendant’s Fourth Motion in Limine, ECF No. 111, seeks to exclude the testimony of

certain witnesses and certain exhibits that Defendant claims Plaintiff never disclosed to Defendant.

See ECF No. 112. According to Plaintiff, the individuals and exhibits at issue should not be

excluded from trial because to the extent that the information was not included in Plaintiff’s initial

disclosures, Defendant would not be prejudiced by those individuals’ testimony or the exhibits at

trial.

         Initial disclosures are governed by Federal Rule of Civil Procedure 26. In particular, Rule

26(a)(1)(A)(i)–(iv) govern what information each party must furnish to the other without waiting

for a discovery request. A party has a duty to supplement its initial disclosures only if “the

additional or corrective information has not otherwise been made known to the parties during the

discovery process or in writing.” Fed. R. Civ. P. 26(e); Veverka v. Royal Caribbean Cruises Ltd.,

649 Fed.Appx. 162, 166 (3d Cir. 2016); Kacian v. Brennan, 2017 U.S. Dist. LEXIS 32629, at *8–

9 (W.D. Pa. Mar. 8, 2017).

         District courts have broad discretion regarding evidentiary rulings. Sprint/United Mgmt.

Co. v. Mendelsohn, 552 U.S. 379, 384 (2008). According to the Third Circuit, before excluding

evidence as a sanction, district courts must consider four factors: “(1) the prejudice or surprise of

the party against whom the excluded evidence would have been admitted; (2) the ability of the

party to cure that prejudice; (3) the extent to which allowing the evidence would disrupt the orderly

and efficient trial of the case or other cases in the court; and (4) bad faith or willingness in failing

                                                  12
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 13 of 19




to comply with a court order or discovery obligation.” Nicholas v. Pa. State Univ., 227 F.3d 133,

148 (3d Cir. 2000); see e.g., Gucker v. United States Steel Corp., 2016 U.S. Dist. LEXIS 11519,

at *13–16 (W.D. Pa. Jan. 31, 2016).

           1. Witnesses

       In particular, Defendant seeks to exclude the testimony of the following individuals whom

Plaintiff included in its Amended Pretrial Statement, ECF No. 114, because Plaintiff did not

include them in its initial disclosures: (1) Amer Smailbegovic; (2) Sanjay Gupta; (3) John

Christopher; (4) Kevin Beers; (5) Chris Bereznay; (6) Keven Van Varce; (7) David Walace; (8)

Marty Hahn; and (9) Robert Jusick. ECF No. 112 at 2–3. Plaintiff argues that none of the

witnesses listed in Plaintiff’s Amended Pretrial Statement come as a surprise to Defendant and,

with the exception of Mr. Smailbegovic, Mr. Gupta, and Mr. Christopher, all of the witnesses at

issue were Defendant’s employees. ECF No. 122 at 2.

           a. Defendant’s Employees

       Defendant is in the best position to identify who among its employees has information

regarding the transactions and occurrences at issue. Because during the course of the litigation

and in mounting its defense, Defendant became aware of the employees who have information

about the facts at issue, Plaintiff did not have an obligation to supplement its initial disclosures to

include the witnesses who are also Defendant’s employees. See Fed. R. Civ. P. 26(e); see e.g.,

Veverka v. Royal Caribbean Cruises Ltd., 649 Fed.Appx. 162, 166 (3d Cir. 2016) (affirming

district court’s decision to permit the affidavit of a witnesses who was not disclosed under Rule

26 because the witness was known to the objecting party). Even if Plaintiff did have a duty to

supplement the disclosures to include the witnesses who are also Defendant’s employees, any


                                                  13
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 14 of 19




failure to do so was harmless because Defendant was on notice of who among its staff had

knowledge of the transactions. See Fed. R. Civ. P. 37(c)(1); Kacian, 2017 U.S. Dist. LEXIS

32629 at *8 (a failure to disclose is harmless “if it involves an honest mistake, coupled with

sufficient knowledge by the other party of the material that has not been produced.”). Because

“exclud[ing] critical evidence is an ‘extreme sanction,’ not normally to be imposed absent a

showing of willful deception of ‘flagrant disregard’ of a court order by the proponent of evidence,”

In re Paoli R. R. Yard PCB Litig., 35 F.3d 717, 791–92 (3d Cir. 1994) (quoting Meyers v.

Pennypack Woods home Ownership Ass’n, 559 F.2d 894, 905 (3d Cir. 1997), the Court will not

limit Plaintiff’s use of: Kevin Beers; Chris Bereznay; Marty Hahn; Robert Kusick; Keven Van

Varce; and David Wallace—all of whom are Defendant’s employees.

           b. Individuals Not Employed by Defendant

       Of the contested potential witnesses, three do not work for Defendant:              (1) Mr.

Smailbegovic; (2) Mr. Gupta; and (3) Mr. Christopher.

       As to Mr. Smailbegovic, Plaintiff claims that he is an employee of Plaintiff “whose name

appears in email communications between the parties related to the transactions.” ECF No. 122

at 2. According to Plaintiff’s Offer of Proof, Mr. Smailbegovic is Plaintiff’s Vice President and

he directly communicated with Defendant concerning paying Plaintiff’s invoices and delivery.

ECF No. 137 at ¶ 4. Plaintiff put Defendant on notice of the possibility that Plaintiff would rely

on Mr. Smailbegovic in this litigation when it served Defendant with a request for production of

documents requesting “all audio and video recordings that captured commutations between Amer

Smailbegovic and a representative of Dick’s Sporting Goods.” ECF No. 122-2 at ¶ 5. Defendant

received and responded to the request. ECF No. 122-2 at ¶ 5. Accordingly, because Defendant

became aware of Mr. Smailbegovic’s potential to have information upon which Plaintiff would

                                                14
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 15 of 19




rely, Plaintiff was not obligated to supplement its initial disclosures to identify Mr. Smailbegovic.

See Fed. R. Civ. P. 26(e). The Court will deny Defendant’s Fourth Motion in Limine to the extent

it seeks to preclude Mr. Smailbegovic’s testimony.

       With respect to Mr. Gupta, Plaintiff’s Offer of Proof states that Mr. Gupta is the President

of C2FO, a company that is not a party to this case, and that he has knowledge of Defendant’s

treatment of vendor invoices. ECF No. 137 at ¶ 16. According to Plaintiff’s Offer of Proof, Mr.

Christopher is also an employee of C2FO and is “knowledgeable of the same facts and transactions

as Mr. Gupta.” ECF No. 137 at ¶ 17. Plaintiff initially served a subpoena on C2FO as a

corporation. ECF No. 66-1. After Defendant filed a motion to quash the subpoena, ECF No. 66,

Plaintiff withdrew its subpoena. ECF No. 70. Plaintiff’s response to Defendant’s Motion does

not explain whether or how Defendant would have been fairly aware of Mr. Gupta’s or Mr.

Christopher’s potential involvement in the lawsuit. ECF No. 122. Because Plaintiff intends to use

Mr. Gupta and Mr. Christopher’s testimony for evidence of how Defendant treated other vendors,

and the Court is granting Defendant’s Amended Second Motion in Limine to exclude evidence of

Defendant’s treatment of other vendors, Mr. Gupta and Mr. Christopher’s testimony will be

excluded for the same reason. Therefore, whether Plaintiff fairly put Defendants on notice of its

intent to call them as witnesses is not material to the motion before the Court and Defendant’s

Fourth Motion in Limine is granted as to the testimony of Mr. Gupta and Mr. Christopher.

       For these reasons, the Court will grant Defendant’s Fourth Motion in Limine in part by

excluding the testimony of Mr. Gupta and Mr. Christopher, and deny Defendants’ Fourth Motion

in part by permitting Plaintiff to call Mr. Smailbegovic; Kevin Beers; Chris Bereznay; Keven

Van Varce; David Walace; Marty Hahn; and Robert Kusick.




                                                 15
          Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 16 of 19




               2. Documentary Exhibits

           Plaintiff’s Amended Pretrial Statement, ECF No. 114, listed thirteen exhibits Plaintiff

intended to use at trial. Defendant’s Fourth Motion in Limine, ECF No. 111, seeks to exclude

certain of those exhibits because Plaintiff had not disclosed them in its initial disclosures or in the

discovery period. ECF No. 112 at 3. Indeed, Defendant contends that Plaintiff never produced

any documents in connection with its initial disclosures or during the discovery period.4 ECF No.

112 at 2. A significant part of Defendant’s Motion regarding exhibits has now become moot,

because after the filing of Plaintiff’s Amended Pretrial Statement, the parties filed a Joint Exhibit

List, ECF No. 126, which includes only four exhibits. Because the Joint Exhibit List is the parties’

most up-to-date and complete list of the documents they seek to introduce as exhibits at trial,

Defendant’s Fourth Motion in Limine is moot as to any exhibit not identified in the Joint Exhibit

List.

           The first exhibit listed on the Joint Exhibit List is the Vendor Agreement between Plaintiff

and Defendant. ECF No 126 at 1. Defendant does not object to the admissibility of the Vendor

Agreement in the Joint Exhibit List. ECF No. 126. The Vendor Agreement, as the operative

contract in this breach of contract case, is indisputably relevant and is admissible. Defendant’s

Motion in Limine will be denied to the extent it seeks to exclude the Vendor Agreement.

           The second proposed exhibit listed on the Joint Exhibit List is authored by Plaintiff and

described as “[Defendant] chargebacks.” ECF No. 126 at 1.

           Black’s Law Dictionary defines a charge-back as “1. A bank’s deducting of sums it had

provisionally credited to a customer’s account, occurring usu. when a check deposited in the

account has been dishonored.              2. The reversal of a credit-card transaction.”         Black’s Law


4
    It should be noted that Defendant did not conduct any written discovery. ECF No. 122 at 1.

                                                          16
        Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 17 of 19




Dictionary, Charge-back, (11th ed. 2019). Plaintiff argues that Defendant would not be surprised

by the evidence of the chargebacks and therefore they should be admitted. See ECF No. 122 at 1.

The Court agrees that because a charge-back represents movements of Defendant’s own funds,

Defendant would have been aware of the existence of records that demonstrate the chargeback and

could have requested them during discovery. The fact that Defendant chose not to conduct any

written discovery should not prevent Plaintiff from admitting evidence about which Defendant had

knowledge and could have requested, especially given that exclusion as a sanction is “extreme.”

See In re Paoli R. R. Yard PCB Litig., 35 F.3d at 791–92. Therefore, the Court will not exclude

this exhibit for failure to disclose it during discovery and will deny Defendant’s Motion with

respect to this exhibit.5

         The third exhibit on the Joint Exhibit Chart is a spreadsheet created by Plaintiff that

includes “Associated Services in Insurance - Liability Insurance Costs[.]” ECF No. 126 at 1–2.

Defendant objects to this proposed exhibit on the ground that insurance costs are irrelevant and

should be excluded along with any other evidence to support incidental damages. The Court

agrees. Given that the Court is granting Defendant’s First Motion in Limine and excluding

evidence of Plaintiff’s insurance costs, the third proposed exhibit is also irrelevant and will not be

admitted.

         The fourth exhibit on the Joint Exhibit Chart is a spreadsheet created by Plaintiff described

as “W.J. Beitler warehouse Invoices.” ECF No. 126 at 1. Defendant objects to this proposed

exhibit because warehousing costs are irrelevant. The Court agrees. Given that the Court is




5
 The Court notes that, in the Joint Exhibit List, which was filed after the Motions in Limine, Defendant has raised
additional objections as to admissibility and authenticity of this document. The Court will address such objections
seoarately, closer in time to the trial date.

                                                         17
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 18 of 19




granting Defendant’s First Motion in Limine and excluding evidence of incidental damages,

including warehousing costs, the fourth proposed exhibit is also irrelevant and will not be admitted.

    IV.    Conclusion

       For the foregoing reasons, the Court will grant Defendant’s First, Amended Second, and

Amended Third Motions in Limine, as follows.


           •   Defendant’s First Motion is GRANTED, such that evidence of damages other than

               underpayment of invoices and chargebacks is excluded;

           •   Defendant’s Amended Second Motion is GRANTED, such that evidence

               concerning Defendant’s relations with vendors other than Plaintiff, including

               evidence related to Defendant’s alleged patterns, practices, policies, or procedures

               concerning other vendors, is excluded;

           •   Defendant’s Amended Third Motion is GRANTED, such that Plaintiff may not call

               Mr. Edward Stack, Defendant’s CEO, as a witness at trial.

       The Court will grant in part and deny in part Defendant’s Fourth Motion in Limine as

follows:


           •   GRANTED such that the testimony of Mr. Gupta and of Mr. Christopher is

               excluded;

           •   GRANTED such that proposed exhibits 3 and 4 of the January 25, 2021 Joint

               Exhibit List, ECF No. 126, are excluded.

           •   DENIED such that Plaintiff may call Kevin Beers, Chris Bereznay, Marty Hahn,

               Robert Kusick, Amer Smailbegovic, Keven Van Varce, and David Walace, to the



                                                 18
       Case 2:18-cv-01418-CCW Document 141 Filed 08/26/21 Page 19 of 19




               extent that their testimony is within the contours of the Court’s rulings on

               Defendant’s First Motion in Limine and Amended Second Motion in Limine.

           •   DENIED such that Plaintiff may use proposed exhibit 1 of the January 25, 2021

               Joint Exhibit List, ECF No. 126 (the Vendor Agreement) at trial.

           •   DENIED such that proposed exhibit 2 of the January 25, 2021 Joint Exhibit List,

               ECF No. 126, is not excludable at trial on the ground that it was not disclosed in

               the initial disclosures or in discovery. To the extent that Defendant maintains

               additional objections to the admissibility and/or authenticity of proposed exhibit 2,

               as set forth on the Joint Exhibit List, the Court will address those objections

               separately, closer in time to the start of trial.




       DATED this 26th day of August 2021.


                                                /s/ Christy Criswell Wiegand
                                                CHRISTY CRISWELL WIEGAND
                                                United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                   19
